Citation Nr: 1430651	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  10-28 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased (compensable) rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran served on active duty from March 2002 to May 2005 and from May 2007 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, in which the RO, in pertinent part, denied the claim for an increased (compensable) rating for left ear hearing loss.

In November 2012, and again in June 2013, the Board remanded the claim on appeal for further development.

A portion of the Veteran's records are contained in the Virtual VA system.  Any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board again regrets the additional delay that inevitably will result from this additional remand of the claim, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

As noted in the June 2013 remand, the Veteran has had multiple reported addresses during the adjudication of his claim, including two addresses in Nixa, Missouri.  The Board remanded the claim in June 2013, in part, to verify the Veteran's address, schedule him for a VA audiological examination, and notify him that he may submit additional records in support of his claim.  The Veteran failed to report for a subsequently scheduled VA examination in July 2013.  Notably, he had previously failed to report to a VA examination in December 2012.  A review of the record indicates that notice for both examinations was sent to his address on "[redacted]" (full address listed in the Veterans Appeals Contact and Locator System (VACOLS)).  

A June 2013 post-remand notice letter advising him that he may submit additional records was sent to a different address on "[redacted]."

However, an August 2013 Report of Contact contained in the Veteran's Virtual VA file indicates that the Veteran confirmed his address was on [redacted] Road.  Therefore, unless the AOJ is specifically advised of a new address by either the Veteran or his representative, all future correspondence should be sent to the [redacted] address.

As the Veteran's address has been confirmed, he should again be notified of his opportunity to submit additional records in support of his claim, and be scheduled for another VA examination to determine the current severity of his left ear hearing loss disability.  As the claim is being remanded, his most recent VA treatment records should also be obtained and associated with the file.

Accordingly, the case is REMANDED for the following action:

1.  For the development identified below, the AOJ is advised to send correspondence to the Veteran's address on "[redacted]" (full address listed in VACOLS).

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left ear hearing loss.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.

3.  Obtain the Veteran's VA treatment records, for the period from June 2013 through the present, and associate them with the claims file.

4.  After all available records have been associated with the claims file or Virtual VA e-folder, arrange for the Veteran to undergo VA examination, by a state-licensed audiologist, to evaluate the service-connected left ear hearing loss.  Ensure that notice of this examination is mailed to the Veteran at the [redacted] address.

In conjunction with the examination, the claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

At a minimum, the examination must include a puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word list, unless the examiner certifies that use of a speech discrimination test is not appropriate and provides a supporting rationale.  The examiner should also address any functional impairment resulting from the Veteran's left ear hearing loss and its effects on his ordinary activities.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

The Veteran is advised that failure to report for this examination, without good cause, will result in the denial of his claim for an increased rating.  See 38 C.F.R. § 3.655(b).

5.  If the Veteran, without good cause, fails to report for the scheduled VA examination, ensure that a copy of the notice of that examination is associated with the claims file or Virtual VA e-folder.  

6.  Next, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

7.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



